Citation Nr: 1802744	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  09-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for the Veteran's cause of death.

2. Entitlement to accrued benefits for special monthly compensation based on aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty in the U.S. Army from September 1952 to September 1954.  The Veteran was awarded the Bronze Star Medal (2), Purple Heart Medal, and Combat Infantryman's Badge for service during the Korean War.  The Veteran died in June 2008. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2006 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This case was previously before the Board in December 2013, at which time it was remanded for further development. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The Veteran died in June 2008. The death certificate reflects that the immediate cause of death was cardio respiratory arrest due to end stage Alzheimer's.

2. At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD) (70 percent) and a scar from shrapnel wounds (0 percent). 

3. A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.

4. The Veteran was not, as the result of service-connected disabilities, with such significant disabilities as to be in need of regular aid and attendance and was not, by reason of service-connected disabilities, permanently housebound.


CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to the cause of the Veteran's death. 38 U.SC. §§ 1110, 1310 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).

2. The criteria for SMC based on the need for aid and attendance or housebound status have not been met. 38 U.S.C. §§ 1110, 1114(l), (s), 5121 (2012); 38 C.F.R. §§ 3.350, 3.352, 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

I. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303(a) (2017). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death. 38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017). The service connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). To be considered a contributory cause of death, it must be shown that the service connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown. 38 C.F.R. § 3.312(c)(1).

The appellant seeks entitlement to service connection for the cause of death for her husband. At the time of his death, he was service-connected for PTSD, with a rating of 70 percent, and for a scar from shrapnel wounds, with a rating of 0 percent.  The Veteran also was entitled to a total disability rating based on individual unemployability based on PTSD.  The Veteran's death certificate states the cause of death as "cardio resp. arrest due to end stage Alzheimer's dementia." However, the appellant contends that the Veteran's service-connected disabilities contributed to his death. 

Treatment records from June 2008 state that the Veteran's PTSD was stable and that the Veteran had advanced dementia (Alzheimer's) which required 24/7 care. 

A January 2012 medical opinion submitted from the Veteran's private doctor who supervised his end of life care states that the Veteran's "condition was worsened due to PTSD symptoms and mobility issues related to wounds suffered in combat actions." No rationale was provided. 

In December 2013 the Board considered the case and remanded to obtain adequate medical opinions as to whether the Veteran's service-connected disabilities contributed to the Veteran's death. In September 2017 a VA psychiatrist provided a medical opinion as to whether the Veteran's PTSD contributed to his death. The examiner thoroughly reviewed the file and noted all relevant medical records, then opined that the Veteran's Alzheimer's was less likely than not caused by, incurred by, or worsened by his service-connected condition of PTSD. In support of this opinion, the examiner stated that the relevant medical literature does not indicate that PTSD increases the risk for dementia. Furthermore, the examiner stated that there is no direct evidence of a physiological causation or aggravation, as the Veteran's dementia developed at an appropriate age and the progression was typical. The large number of other medical ailments likely exacerbated the symptoms from dementia. Finally, the examiner noted that there was no evidence that the Veteran's PTSD "interfered with or otherwise negatively impacted on his treatments for dementia or his other conditions." The Board finds the opinion to be competent and credible, as there is no evidence to the contrary, and finds the rationale to be adequate, as it reflects a thorough review of the file and is supported by medical literature. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008). Therefore, the Board finds the opinion is entitled to significant probative weight.

In October 2017 another medical opinion was obtained regarding whether the Veteran's service-connected shrapnel wound contributed to his cause of death. The examiner noted the private doctor's submitted opinion which stated that mobility issues contributed to worsening of the Veteran's condition. However, the examiner stated that there was no evidence in the file to support progression of the wounds that would result in mobility issues or that would contribute to the cause of death listed on the death certificate. Therefore the examiner stated that it was less likely than not that the Veteran's Alzheimer's was proximately due to or the result of the Veteran's service-connected shrapnel wound. The Board finds the opinion to be competent and credible, as there is no evidence to the contrary, and finds the rationale to be adequate, as it reflects a thorough review of the file. Nieves-Rodriguez, 22 Vet. App. 295. Therefore, the Board finds the opinion is entitled to significant probative weight.

The Board finds that service connection for the cause of the Veteran's death is not warranted. The cause of death listed is "cardio resp. arrest due to end stage Alzheimer's). While the appellant submitted a private medical opinion stating that the Veteran's service-connected PTSD and shrapnel wound contributed to the worsening of his Alzheimer's, no rationale was provided, so the opinion warrants less probative weight. Treatment records indicate that the Veteran's PTSD was stable around the time of his death. The VA medical opinions obtained carry significant probative weight and state that it is less likely than not that the Veteran's service-connected disabilities contributed to the worsening of the Veteran's Alzheimer's. Accordingly, the Boards finds that the preponderance of the evidence weighs against a finding that the Veteran's service-connected disabilities contributed to his death. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

II. Aid and Attendance

Special monthly compensation (SMC) is payable, as relevant, if a veteran, as the result of a service-connected disability, is with such significant disabilities as to be in need of regular aid and attendance. The following factors will be accorded consideration in determining whether a veteran is in need of regular aid and attendance: (1) inability of the veteran to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; (3) inability of the veteran to feed him or herself through loss of coordination of upper extremities or through extreme weakness; (4) inability to attend to the wants of nature; or (5) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from hazards or dangers incident to his or her daily environment. 38 C.F.R. § 3.3.52(a) (2017). It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made. "It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need." Id.

The Veteran filed a claim for SMC for aid and attendance in February 2006. A rating decision denying SMC was issued by the RO in May 2006. The Veteran submitted a Notice of Disagreement in May 2006. The RO failed to recognize the NOD, and when the Veteran attempted to seek further adjudication, the RO issued a rating decision stating that the prior decision had become final and that there was no new and material evidence to reopen the claim. However, as the Veteran had submitted a timely NOD after the May 2006 rating decision, the appeal was still pending as of the Veteran's death in June 2008. 

The appellant filed a claim for accrued benefits for aid and attendance shortly after the Veteran's death. She claimed that the Veteran's need for aid and attendance prior to his death was due to his service-connected PTSD. 

Treatment records from 2006 from the Bath VA Medical Center state that the Veteran was dependent on his wife for activities of daily living (ADL) needs such as showering, dressing, and grooming. He was also dependent on others for all individual (IADL) needs, such as leaving home, appointments, medications, finances, meals, etc.  In a February 2006 assessment, a VA social worker also noted that the Veteran was homebound but that appellant tried to get the Veteran out of the home as much as possible.  In a behavioral health assessment the same month, clinicians noted the Veteran's nightmares and reexperiencing events of combat as affecting his mood but not that they contributed to memory, communications, and mobility impairment.  The Veteran did enjoy participation in a PTSD therapy group when capable of attending.   

The Veteran received a VA examination in April 2006 to determine the cause of his need for aid and attendance. The examiner listed a number of pathologies that contributed to the Veteran's need for aid and attendance, including dementia with memory impairment, impaired balance due to vertigo, residuals of cerebro-vascular accident, impaired vision, and shortness of breath due to chronic obstructive pulmonary disease. The Veteran's service-connected PTSD and shrapnel wound were not listed as contributing factors. 

A Medical Statement for Aid and Attendance from the Bath VAMC from June 2006 stated that the Veteran "requires 24 hour supervision and is dependent for all IADL needs & most ADL needs." The statement listed all of the Veteran's medical diagnoses, including dementia and PTSD, along with several others, but did not specify which, if any, was primarily responsible for his need for aid and attendance. 

A second Medical Statement for Aid and Attendance from November 2007 stated that the Veteran required "essentially total care" and that his condition was appropriate for a nursing home, though the family wanted to care for him at home. The statement listed all of the Veteran's diagnoses, but stated that his "dementia - with multiple health problems" showed the Veteran's need for aid and attendance. 

In February 2008, a VA physician provided a third Medical Statement for Aid and Attendance noting ten contributing disabilities and noted, "PTSD with multiple health problems which mandate total care.  PTSD/mental health issue dominate this situation."  The physician did not refer to specific relationships between the Veteran's PTSD symptoms such as nightmares and intrusive thought and his physical incapacity or distinguish manifestations of service-connected PTSD from other mental incapacities associated with non-service-connected dementia.  

The Board also refers to the medical opinions in January 2012, September 2017 and October 2017 noted above.  The weight of these opinions is that the Veteran's service-connected PTSD did not aggravate his non-service-connected dementia or that his shell fragment wound impaired his mobility that was substantially limited by non-service connected residuals of a stroke.   

A review of the above evidence indicates that while the Veteran was in need of aid and attendance, his need was not due to his service-connected PTSD or shrapnel wound. Although his PTSD was mentioned on the Medical Statements received from the Bath VAMC, the only condition specifically mentioned as a cause of his need for aid and attendance was dementia. Furthermore, upon examination, the VA examiner did not determine PTSD to be a contributing factor to his need for aid and attendance. 

SMC at the housebound rate under subsection (s) is awarded where the Veteran has a service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is permanently housebound due to such service-connected disability or disabilities. 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(h)(3)(i).  Here, the Veteran was entitled to a TDIU based on the impairment caused by PTSD.  He did not have additional service-connected disabilities independently ratable at 60 percent or more.  

In addition, the Board notes that pursuant to 38 U.S.C. § 1114(s), SMC is payable, as relevant, if by reason of a veteran's service-connected disability or disabilities, they are permanently housebound. The requirement of "permanently housebound" will be considered to have been met when the veteran is substantially confined to such veteran's house or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout such veteran's lifetime. 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i)(2) (2017).

The treatment records from February 2006 stated that the Veteran's wife preferred to care for him at home so that she could continue to get him out of the house on a regular basis. Both Medical Statements for Aid and Attendance submitted indicated that the Veteran was capable of travel as he had taken a vacation to another state, although he required substantial assistance. The evidence therefore does not suggest that the Veteran was housebound. 

In sum, the Board finds that the Veteran was not, as the result of service-connected disabilities, with such significant disabilities as to be in need of regular aid and attendance and was not, by reason of service-connected disabilities, permanently housebound. As such, the Board concludes that the criteria for SMC based on the need for aid and attendance or housebound status have not been met. 38 U.S.C. §§ 1114(l), (s), 5121 (2012); 38 C.F.R. §§ 3.350, 3.352, 3.1000 (2017). Accordingly, entitlement to SMC based on the need for aid and attendance or housebound status, for accrued benefits purposes, is denied.

ORDER

Entitlement to service connection for the Veteran's cause of death is denied.

Entitlement to accrued benefits for special monthly compensation based on aid and attendance or housebound status is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


